DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 26-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to require the method to comprise limitations of (a) and (b), with dependent claim 26 also requiring the method to comprise limitations of (a) and (b). There is no support in the Specification for: 1) this combination of limitation of 
Claim 35 has been amended to require “forming, over a substrate and adjacent to each other and in direct mechanical contact with each other, a metal layer and an alloy layer”. There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 26-34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 has been amended to require the method to comprise limitations of (a) and (b), with dependent claim 26 also requiring the method to comprise limitations of (a) and (b), rendering the claims unclear as to whether the ‘(a)’ or ‘(b)’ from claim 26 is intended to refer to the respective ‘(a)’ or ‘(b)’ from claim 21, or is intended to be distinct therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21, 26-28, and 30-32, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (US Patent No. 8,922,017) in view of Rozak et al (US 2012/0003486).
With respect to claim 21, Omoto discloses in figs. 2A-B a method of manufacturing a semiconductor device (i.e. electronic device) comprising sputter depositing a metal layer [3] of Ti onto a substrate [1] in a sputter chamber, followed by sputter depositing a metal oxide layer [4] of Ti-oxide onto the metal layer [3] by introducing oxygen gas into the sputter chamber to transition from a sputtering method to a reactive sputtering method (col. 3, lines 44-63). While Omoto does not explicitly teach a Ti target being used to deposit the metal layer [3] and then the metal oxide layer [4], the Examiner takes the position that a target of material for sputter depositing the metal layer [3] and metal oxide layer [4] would need to be present in the sputter chamber, and therefore a Ti target is implicitly taught by Omoto. Fig. 2B teaches that after sputter depositing both the metal layer [3] and metal oxide layer [4], each of layers [3],[4] has a portion that is etched away (col. 2, lines 29-37; col. 3, lines 64-67). Omoto further discloses that instead of Ti for the metal layer [3] and metal oxide layer [4], other metals are usable such as Nb and Ta to provide a diffusion barrier (col. 2, lines 15-25; claim 3).
However Omoto is limited in that the metal layer and metal oxide layer comprising Mo is not specifically suggested.
Rozak teaches a method for manufacturing a semiconductor device by sputtering from a target to sputter deposit a metal layer [106] onto a substrate [104] (abstract; fig. 
It would have been obvious to one of ordinary skill in the art to incorporate the target comprising Mo-Nb-Ta as taught by Rozak to sputter deposit the metal layer and metal oxide layer of Omoto to gain the advantage of good adhesion to the substrate in addition to excellent barrier properties. In addition it would have been obvious to one of ordinary skill to use the target of Rozak as the target of Omoto since a selection of a known material (i.e. Ti, Nb, Ta, or Mo-Ta-Nb) based on its suitability for its intended use (i.e. barrier layer in a semiconductor device) supports a prima facie obviousness determination (MPEP 2144.07).
With respect to claim 26, modified Omoto discloses sputter depositing metal layer [3] of alloy Mo-Nb-Ta (taught by Rozak), followed by reactive sputter depositing metal oxide layer [4] of Mo-Nb-Ta (col. 3, lines 45-63), with it being held that mere duplication of parts (i.e. sputter depositing two or more metal layers of the alloy Mo-Nb-Ta) has no patentable significance unless a new and unexpected result is produced. For example, Omoto teaches that the metal layer [3] is sputter deposited to a thickness of about 5 nm thick (col. 3, lines 48-50), with one or ordinary skill expecting similar results when the metal layer [3] is sputter deposited to a thickness of about 2.5 nm followed by sputter depositing onto the metal layer [3] another metal layer [3] to a thickness of about 
With respect to claims 27 and 28, the combination of references Omoto and Rozak has Omoto teaching in figs. 2A-B the metal layer [5] is an electrode (i.e. conductive) comprising W or Mo (col. 3, lines 64-67; col. 4, lines 1-5), and Rozak teaching in fig. 11 a metal layer [108] on the metal layer [106] is conductive and comprises Cu, Al, Cr, Ag, Au, or any combination thereof (para 0072 and 0075).
With respect to claim 30, the combination of references Omoto and Rozak has Omoto teaching the substrate [1] is Si (col. 2, lines 2-3), and Rozak teaching the substrate [104] is Si or glass (para 0072).
With respect to claim 31, modified Omoto further discloses that sputter depositing both the metal layer [3] of the alloy Mo-Nb-Ta (taught by Rozak) and the metal oxide layer [4] of the alloy is in the same sputter chamber with the same target (col. 3, lines 45-63), with one of ordinary skill expecting then that since the same target is used, atomic ratios of Mo, Nb, and Ta would also be substantially the same for the metal layer [3] as the metal oxide layer [4].
With respect to claim 32, modified Omoto further depicts in fig. 2B that after sputter depositing both the metal layer [3] of the alloy Mo-Nb-Ta (taught by Rozak) and metal oxide layer [4], each of layers [3],[4] have a portion that is etched away in a single step (col. 2, lines 29-37; col. 3, lines 64-67).
With respect to claim 34, the combination of references Omoto and Rozak has Omoto teaching the substrate [1] is Si (col. 2, lines 2-3), and Rozak teaching the substrate [104] is Si or glass (para 0072).
With respect to claim 40, the combination of references Omoto and Rozak has Omoto teaching the method forms a general semiconductor device (abstract; col. 1, lines 12-13), with Rozak teaching the method forms a general semiconductor device (para 0093-0095) and particularly specific examples such as touch screens (para 0094), with a ‘touch screen’ required to have one or more sensors (i.e. input component) in order to be ‘touch’ compatible in addition to the ‘screen’ being a transparent cover over the one or more sensors in order to protect said one or more sensors.
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (US Patent No. 8,922,017) and Rozak et al (US 2012/0003486) as applied to claim 21 and 32 above, and further in view of Sampsell et al (US Patent No. 8,344,470).
With respect to claims 29 and 33, the combination of references Omoto and Rozak is cited as discussed for claims 21 and 32. However the combination of references is limited in that while Omoto teaches the etching is by a dry etching process of reactive ion etching (RIE) (col. 2, lines 31-37), the etching comprising a wet etching of a PAN etchant is not suggested.
 Sampsell teaches a method of etching a semiconductor device using a variety of etching techniques, such as dry etching using RIE or wet etching (abstract; col. 4, lines 30-63; col. 17, lines 54-67; col. 18, lines 1-19). Sampsell further teaches that both dry etching and wet etching is suitable for Mo, in particular PAN etch which comprises water with acids of phosphoric, acetic, and nitric (col. 14, lines 2-7).
Since Sampsell recognizes the similarities of dry etching with RIE and wet etching with PAN etch for etching Mo in semiconductor devices, it would have been obvious to one of ordinary skill in the art to replace the RIE of the combination of prima facie obviousness determination (MPEP 2144.07).
Claims 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rozak et al (US 2012/0003486) in view of Omoto (US Patent No. 8,922,017) and Sampsell et al (US Patent No. 8,344,470).
With respect to claims 35 and 37, Rozak discloses a method for manufacturing a semiconductor device by sputtering from a target to sputter deposit a metal layer [106] onto a substrate [104] (abstract; fig. 11; para 0093-0095), wherein the target of the method comprises about 95 at% Mo, about 2-5 at% Nb, and a remainder Ta of about 3 at% (para 0032, 0052, and 0055; claims 1 and 6), wherein fig. 11 depicts using the target to sputter deposit an alloy layer [106] of Mo-Nb-Ta over and adjacent to a substrate [104], the alloy layer [106] of Mo-Nb-Ta having good adhesion to the substrate in addition to excellent barrier properties, and a metal layer [108] formed above and in direct mechanical contact with the alloy layer [106] of Mo-Nb-Ta (para 0031, 0072, and 0095), the barrier layer of Mo-Nb-Ta acting to prevent substantially or entirely avoiding migration of atoms of underlying or overlying layers (para 0072).

Omoto teaches in figs. 2A-B a method of manufacturing a semiconductor device (i.e. electronic device) comprising sputter depositing a metal layer [3] of Ti onto a substrate [1] in a sputter chamber, followed by forming a metal oxide layer [4] adjacent and in direct mechanical contact with the metal layer [3] (col. 2, lines 26-29; col. 3, lines 44-63). While Omoto does not explicitly teach a Ti target being used to deposit the metal layer [3], the Examiner takes the position that a target of material for sputter depositing the metal layer [3] would need to be present in the sputter chamber, and therefore a Ti target is implicitly taught by Omoto. Fig. 2B teaches that after sputter depositing the metal layer [3], depositing a metal oxide layer [4] over the metal layer [3], and depositing a metal layer [5] over the metal oxide layer [4], wherein each of layers [3],[4],[5] has a portion that is etched away in a single step via reactive ion etch (RIE) (col. 2, lines 29-37; col. 3, lines 64-67). Omoto further discloses that instead of Ti for the metal layer [3], other metals are usable such as Nb and Ta to provide a diffusion barrier (col. 2, lines 15-25; claim 3). Omoto cites the advantage of etching the layers as forming an electrode structure (col. 2, lines 31-37).
It would have been obvious to one of ordinary skill in the art to etch both the metal and alloy layers of Rozak as taught by Omoto to gain the advantage of forming an electrode structure.

Sampsell teaches a method of etching a semiconductor device using a variety of etching techniques, such as dry etching using RIE or wet (i.e. chemical) etching (abstract; col. 4, lines 30-63; col. 17, lines 54-67; col. 18, lines 1-19). Sampsell further teaches that both dry etching and wet etching is suitable for Mo, in particular PAN etch which comprises water with acids of phosphoric, acetic, and nitric (col. 14, lines 2-7).
Since Sampsell recognizes the similarities of dry etching with RIE and wet etching with PAN etch for etching Mo in semiconductor devices, it would have been obvious to one of ordinary skill in the art to replace the RIE of the combination of references with the PAN etch of Sampsell as it is merely the selection of functionally similar etching techniques recognized in the prior art of forming semiconductor devices by etching Mo, and one of ordinary skill would have a reasonable expectation of success in doing so. In addition it would have been obvious to one of ordinary skill to use the wet etching with PAN etch of Sampsell on the Mo layers of the combination of references since a selection of a known materials (i.e. PAN etch or RIE) based on its suitability for its intended use (i.e. etching Mo in a semiconductor device) supports a prima facie obviousness determination (MPEP 2144.07).
With respect to claims 38 and 39, modified Rozak teaching in fig. 11 the metal layer [108] is conductive and comprises Cu, Al, Cr, Ag, Au, or any combination thereof (para 0072 and 0075).

Response to Arguments
Applicant’s Remarks on p. 5-7 filed 5/10/2021 are addressed below.

Double Patenting Rejections
Applicant’s arguments on p. 5 are persuasive; the rejections are withdrawn.

112 Rejections
Claim 21 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 26 has been amended; the previous 2nd paragraph rejection is maintained for the new reasoning set forth above in the rejection.
Claim 32 has been amended to clarify the ‘etching away’; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
On p. 6-7, Applicant argues that Omoto and Rozak are not combinable in reading on the limitations of claim 21.
The Examiner respectfully disagrees as Rozak is directed to the Mo-alloy being between a lower Si layer and an upper Cu layer in order to prevent the lower Si layer from migrating into the upper Cu layer (para 0073), and Omoto is directed to having a silicide layer be with the metal layer of Ti, Nb, or Ta (or Mo-Ta-Nb from Rozak) but does not teach nor want the silicide to be part of the metal oxide layer of Ti, Ta, or Nb (or Mo-Ta-Nb from Rozak) (Omoto at col. 2, lines 15-37; claim 3. Thus the silicide of Omoto 
Applicant’s arguments on p. 7 with respect to claim 35 have been considered but are moot in view of the new grounds of rejection due to the amended claims requiring new limitations such as ‘a metal layer and an alloy layer being in direct mechanical contact with each other’.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794